



EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into as of this 13th
day of March, 2020, to be effective on January 1, 2020 (the “Effective Date”),
by and between Patrick Industries, Inc., an Indiana corporation (the
“Employer”), and Todd M. Cleveland (the “Executive”) (the Employer and the
Executive are collectively referred to herein as the “Parties”).
RECITALS
WHEREAS, the Executive currently serves as the Chief Executive Officer of the
Employer and is the Chairman of the Board of Directors of the Employer (the
“Board”);
WHEREAS, the Board and the Executive have mutually determined that the Executive
shall transition to the role of Executive Chairman of the Board (the “Executive
Chairman”), effective as of the Effective Date;
WHEREAS, the Employer is a manufacturer of component products and distributor of
building products and materials serving original equipment manufacturers
(“OEMs”) primarily in the recreational vehicle, manufactured housing and marine
markets in the United States, and is a supplier of kitchen cabinet, office and
household furniture, fixtures and commercial furnishings, shower doors,
laminated products, and other products to other markets, including furniture,
marine, and architectural, and is an independent wholesale distributor of
pre-finished wall and ceiling panels, particleboard, hardboard siding, roofing
products, high pressure laminates, passage doors, building hardware, other
related products (as more fully described in the Employer’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2019), and any additional
business activities that the Employer or any of its subsidiaries or Affiliates
are engaged in at any time during the Executive’s employment by the Employer, or
that the Employer or any of its subsidiaries or Affiliates, as of any relevant
determination date, planned to engage in during the preceding twenty-four (24)
month period (collectively, “Patrick’s Business”);
WHEREAS, Executive is acquainted with the affairs of the Employer, its officers
and employees, its services, products, business practices, business
relationships, and the needs and requirements of its customers or prospective
customers, its trade secrets, intellectual property, Confidential Information,
and other property that is proprietary to the Employer; and
WHEREAS, the Employer and the Executive now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s role as
Executive Chairman, restrictive covenants to which the Executive will be
subject, and other matters related thereto.
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Employer and the Executive hereby agree as follows:
1.Definitions.
For the purposes of this Agreement, the following capitalized terms shall have
the meanings referred to in this Section 1.
“Affiliate(s)” means any Person directly or indirectly controlled by, or under
common control with, the Employer or any other referenced Person.
“Agreement” means this Employment Agreement, as amended from time to time.
“Cause” means: (i) Executive’s gross negligence, willful misconduct, fraud,
dishonesty, theft, embezzlement, commission of an illegal act or any other
conduct that is detrimental to the Employer’s best interests or that damages or
impugns the reputation or standing of Employer in its industry or the
communities it serves; (ii) Executive’s breach of his duty of loyalty or other
fiduciary duty to Employer, including without limitation, misappropriation of
Employer’s assets or self-dealing; (iii) reporting to work under the influence
of alcohol; (iv) the use of illegal drugs (whether or not at the work place) or
other conduct, even if not in conjunction with his duties hereunder, which could
reasonably be expected to, or which does, cause the Employer economic harm; or
(v) Executive’s breach of any other provision of this Agreement or his failure,
refusal or inability to (A) perform his duties and responsibilities for the
Employer, (B) comply with rules, regulations and policies of the Employer that
may be established from time to time, or (C) carry out the reasonable orders or
directives of the Board, which breach, failure, refusal or inability, if
curable, is not cured within ten (10) days after written notice by the Employer
to Executive of such breach, failure, refusal or inability.
“Compensation” means Salary and Benefits.
“Competitor” means any person or entity that competes with the Employer or any
of its subsidiaries or Affiliates in Patrick’s Business.
“Customer” or “Client” means any person or entity which, at the time of the
relevant determination or within the preceding twelve (12) month period, used or
purchased or contracted to use or purchase any services or products from the
Employer or any of its subsidiaries or Affiliates.
“Disability” means any physical or mental impairment (a) because of which the
Executive does not perform the duties of his employment for a period of at least
ninety (90) consecutive days or for one hundred eighty (180) days during any
12-month period, and (b) which, in the judgment of the Board (such judgment to
be made on the basis of a written certification by a physician selected as
described below), renders the Executive incapable of performing substantially
all of the duties of his employment. The disability of the Executive will be
determined by a medical doctor selected by written agreement of the Employer and
the Executive upon the request of either party by notice to the other. If the
Employer and the Executive cannot agree on the selection of a medical doctor,
each of them will select a medical doctor and the two medical doctors will
select a third medical doctor who will determine whether the Executive has a
disability. The determination of the medical doctor selected under this
Agreement will be final and binding on both parties. The Executive agrees to
submit to a reasonable number of examinations by the medical doctor making the
determination of disability under this Agreement, and the Executive hereby
authorizes the disclosure and release to the Employer of such determination and
all supporting medical records. If the Executive is not legally competent, the
Executive’s legal guardian or duly authorized attorney-in-fact will act in the
Executive’s stead, for the purposes of selecting the medical doctor, submitting
the Executive to the examinations, and providing the authorization of disclosure
as required under this Agreement.
“Good Reason” means, without Executive’s written consent, (i) any material
violation of this Agreement by the Employer or (ii) the Employer requiring the
Executive to reside anywhere other than within a thirty-five (35) mile radius of
Elkhart, Indiana; provided however that Good Reason shall not occur unless
Executive provides a detailed written notice to the Employer of any fact or
circumstance believed by Executive to constitute Good Reason within thirty (30)
days following the occurrence of such fact or circumstance, the Employer is
given at least thirty (30) days to cure such fact or circumstance, and
Executive’s employment with the Employer terminates immediately following such
thirty day cure period in the event the Employer fails to cure such fact or
circumstance.
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
“Restricted Period” means the period of time during Executive’s employment with
the Employer and for an additional period beginning on the date of Executive’s
termination of employment with the Employer for any reason and ending on the
later of (i) December 31, 2022, or (ii) the first anniversary of the Executive’s
termination of employment. In the event of a breach of this Agreement by
Executive, the Restricted Period shall be extended automatically by the period
of the breach.


2.Employment and Duties.
2.1    Employment. Effective as of the Effective Date, the Executive shall cease
to be the Chief Executive Officer of the Employer, and shall become its
Executive Chairman. The Executive acknowledges and agrees that the Executive’s
ceasing to serve as the Employer’s Chief Executive Officer shall not constitute
“good reason” or a similar term of like meaning for purposes of any employee
benefit plans, programs, agreements, or arrangements of the Employer. While
serving as Executive Chairman, the Executive shall report to the Board. During
the Employment Period, Executive shall also serve as the Chairman of the Board,
subject to normal governance procedures relating to Board membership.
2.2    Term. Unless earlier terminated as set forth in Section 6.1, the term of
the Executive’s employment under this Agreement shall commence on the Effective
Date and continue until December 31, 2021, (the “Employment Period”); provided,
however, that commencing on December 31, 2021 and on each anniversary thereafter
(each an “Extension Date”), the Employment Period shall be automatically
extended for an additional one (1) year period until December 31 of the
following calendar year, unless either party gives written notice, at least
thirty (30) days prior to December 31, 2021, or an Extension Date, as the case
may be, that the Employment Period shall not be so extended.
2.3    Duties. During the Employment Period, the Executive will have such duties
as are assigned or delegated to the Executive by the Board as an executive
officer with duties appropriate to such office. The Executive will devote a
majority (i.e., not less than 50%) of his business time, attention, skill, and
energy to the business of the Employer and its subsidiaries and Affiliates, will
promote the success of the such business, and will cooperate fully with the
Board in the advancement of the best interests of the Employer and its
subsidiaries and Affiliates.
2.4    Outside Activities. During the Employment Period, Executive may, without
the approval of the Board, (i) engage in community and charitable activities or
participate in industry associations and serve on the boards of community,
charitable or industry organizations, (ii) manage Executive’s personal and
family investments and (iii) serve as an outside director of IES Holdings, Inc.;
provided such activities do not create a conflict of interest or otherwise
interfere with the Executive’s performance of the Executive’s duties hereunder.
Executive agrees to update the Board from time to time with respect to
Executive’s activities described in the preceding sentence. In addition, during
the Employment Period Executive may, subject to the prior written consent of the
Board, become a director, employee or non-employee consultant to a for profit
entity, provided such activities do not create a conflict of interest, interfere
with the Executive’s performance of the Executive’s duties hereunder, or result
in a violation of Executive’s covenants under Sections 7, 8 and 9 hereof.
3.Compensation.
3.1    Basic Compensation.
(a)    Salary. During the Employment Period, the Executive will be paid a base
salary at an annualized rate of $600,000 per year (the “Salary”), payable in
equal periodic installments according to the Employer’s customary payroll
practices, but no less frequently than semi-monthly. Any increase in the Salary
shall be in the sole discretion of the Board. Executive’s Salary may not be
decreased without Executive’s written consent.
(b)    Benefits. During the Employment Period, the Executive will be entitled to
participate in such retirement, bonus, life insurance, hospitalization and
medical plans or insurance coverage, disability, and other employee benefit
plans, programs and policies of the Employer (collectively, “Plans”), as are
generally made available by the Employer to its executive officers from time to
time. All of the plans, agreements, and undertakings of Employer set forth above
shall be collectively referred to herein as the “Benefits.”
3.2    Annual Performance Bonus. As additional incentive compensation for the
services to be rendered by the Executive pursuant to this Agreement, the
Executive shall be eligible each fiscal year during the Employment Period to
receive a bonus (an “Annual Performance Bonus”), as may be determined by the
Board, based upon such thresholds relating to certain quantitative and
qualitative goals, as determined by the Board in its sole discretion.
Executive’s “Target” Annual Performance Bonus shall be $1.4 million for each of
fiscal year 2020 and 2021; it being understood that Executive’s actual Annual
Performance Bonus for any fiscal year shall be determined in a manner consistent
with the terms of the annual employee bonuses awarded to other senior executives
of the Employer. In order to receive an Annual Performance Bonus with respect to
a given fiscal year, the Executive must be employed on the last day of the
relevant fiscal year. Any Annual Performance Bonus that is determined by the
Board to be due to the Executive hereunder shall be paid at the same time as
annual performance bonuses are generally paid to other senior executives of the
Employer, but in any event no later than December 31st of the fiscal year
immediately following the fiscal year to which such Annual Performance Bonus
relates.
3.3    Omnibus Incentive Plan. As additional incentive compensation for the
services to be rendered by the Executive pursuant to this Agreement, the
Executive shall be eligible to be awarded long term incentive compensation
pursuant to the Patrick Industries, Inc. Omnibus Incentive Plan (the “Omnibus
Plan”) based upon such terms and conditions as may be determined by the Board in
its sole discretion. Executive’s “Target” grant value for equity awards granted
in fiscal year 2021 shall be $1.5 million, with the form and terms of such
awards being consistent with the form and terms of awards made in fiscal year
2021 to the Employer’s executive officers.
3.4    Accelerated Service Vesting. To the extent either (x) the Executive
remains in the continuous employment of the Employer from the Effective Date
through December 31, 2021, or (y) Executive’s employment is terminated prior to
December 31, 2021, by the Employer without Cause (pursuant to Section 6.1(c)),
or by Executive for Good Reason (pursuant to Section 6.1(d)), Executive will be
deemed to have satisfied the requirement under any then outstanding restricted
shares, stock options, and stock appreciation rights granted to Executive
pursuant to the Omnibus Plan, that Executive remain in the continuous employment
of the Employer or a subsidiary through the applicable time-vesting date(s), but
any such awards that vest in whole or in part based on Employer or Executive
performance shall continue to be subject to the performance vesting criteria set
out in the applicable award agreement, it being agreed and understood the actual
number of performance shares or units that vest will be determined based solely
on the level of the Employer’s or the Executive’s achievement of the specified
performance criteria for the applicable performance period. Except as expressly
modified by this Section 3.4, the terms and conditions of any such award
agreements entered into under the Omnibus Plan shall remain in full force and
effect, it being agreed and understood that this Section 3.4 shall not diminish
any rights Executive may otherwise have with respect to the acceleration of
vesting under the terms of any such award agreements.
4.Facilities and Expenses. During the Employment Period, the Employer will
furnish the Executive with office space, equipment, supplies, and such other
facilities and personnel as the Employer deems necessary or appropriate for the
performance of the Executive’s duties under this Agreement. Subject to Section
12.12(c), the Employer will reimburse the Executive for reasonable business
expenses incurred by him on behalf of the Employer in the performance of his
duties; provided that Executive furnishes to Employer documentation of such
expenses as is required by the Internal Revenue Service, as well as such other
documentation as the Employer may reasonably request. The Executive must file
authorization requests, to the extent required by the Employer’s employment
policies and, in all instances, expense reports with respect to such expenses in
accordance with the Employer’s policies.
5.Vacations and Holidays. The Executive will be entitled to four (4) weeks paid
vacation each calendar year during the Employment Period. Such vacation shall be
taken in accordance with the vacation policies of the Employer as in effect from
time to time. Vacation must be taken by the Executive at such time or times as
mutually agreed by the President/CEO of the Employer. The Executive will also be
entitled to the paid holidays available to employees as set forth in the
Employer’s policies. Vacation days and holidays during any calendar year that
are not used by the Executive during such calendar year may not be used in any
subsequent calendar year, nor will the Executive be paid for unused vacation or
holidays.
6.Termination. Executive’s employment with the Employer shall end on the earlier
of (i) the last day of the Employment Period (as defined in Section 2.2 hereof
and including any renewal periods) or (ii) a termination pursuant to Section
6.1(a), (b), (c), (d), or (e) hereof.
6.1    Events of Early Termination.
(a)    Death; Disability. Executive’s employment with the Employer will
terminate immediately upon the death or Disability of Executive. In the event of
a termination of the Executive’s employment with the Employer due to Executive’s
death or Disability, all rights, duties and obligations of the Parties hereunder
shall thereupon cease, except for (i) the Employer’s obligations under Sections
6.2(a) and 6.2(b), and (ii) the Executive’s obligations under Sections 7, 8 and
9 hereof (in the case of a termination due to Disability).
(b)    By the Employer for Cause. The Employer may terminate the employment of
Executive at any time for Cause immediately upon providing written notice to
Executive. Upon termination of Executive’s employment for Cause, all rights,
duties and obligations of the Parties hereunder shall thereupon cease, except
for (i) the Employer’s obligations under Section 6.2(a), and (ii) the
Executive’s obligations under Sections 7, 8 and 9 hereof.
(c)    By the Employer Without Cause. The Employer may terminate Executive’s
employment at any time without Cause upon providing written notice to Executive.
Upon termination of Executive’s employment without Cause, all rights, duties and
obligations of the Parties hereunder shall thereupon cease, except for (i) the
Employer’s obligations under Sections 6.2(a) and 6.2(c), and (ii) the
Executive’s obligations under Sections 7, 8 and 9 hereof. Notwithstanding
anything to the contrary herein whether express or implied, it is agreed and
understood that in the event the Employer provides the Executive with a notice
of nonrenewal under Section 2.2 hereof, such notice, and a lapse of the term of
this Agreement pursuant to Section 2.2 on December 31, 2021, or on any
subsequent Extension Date, shall not be considered a termination of the
Executive’s employment by the Employer without Cause for any purposes of this
Agreement.
(d)    Termination By Executive With Good Reason. The Executive may terminate
his employment with the Employer with Good Reason, subject to the notice and
cure provisions set out in the definition of Good Reason in Section 1 hereof.
Upon Executive’s termination of his employment with Good Reason, all rights,
duties and obligations of the Parties hereunder shall thereupon cease, except
for (i) the Employer’s obligations under Sections 6.2(a) and 6.2(c), and (ii)
the Executive’s obligations under Sections 7, 8 and 9 hereof. Notwithstanding
anything to the contrary herein whether express or implied, it is agreed and
understood that in the event the Executive provides the Employer with a notice
of nonrenewal under Section 2.2 hereof, such notice, and a lapse of the term of
this Agreement pursuant to Section 2.2 on December 31, 2021, or on any
subsequent Extension Date, shall not be considered a termination of the
Executive’s employment by the Executive with Good Reason for any purposes of
this Agreement.
(e)    Termination by Executive Without Good Reason. The Executive may terminate
his employment with the Employer without Good Reason upon not less than thirty
(30) days advance written notice to the Employer; provided, however, that after
the receipt of such notice, the Employer may, in its discretion accelerate the
effective date of such termination at any time by written notice to the
Executive. Upon Executive’s termination of his employment without Good Reason,
all rights, duties and obligations of the Parties hereunder shall thereupon
cease, except for (i) the Employer’s obligations under Section 6.2(a), and (ii)
the Executive’s obligations under Sections 7, 8 and 9 hereof.
6.2    Termination Pay. Following the termination of the Executive’s employment
with the Employer for any reason (the “Termination Date”), the Employer will be
obligated to pay the Executive (or, in the event of his death, his designated
beneficiary) only such compensation as is provided for in this Section 6.2. For
purposes of this Section 6.2, the Executive’s designated beneficiary will be
such individual beneficiary or trust, located at such address, as the Executive
may designate by notice to the Employer from time to time or, if the Executive
fails to give notice to the Employer of such a beneficiary, the Executive’s
estate.
(a)    If Executive’s employment is terminated for any reason, Executive or his
designated beneficiary shall be entitled to receive: (i) Executive’s earned but
unpaid Salary through the Termination Date, if any (to be paid within 30 days
following the Termination Date, or such earlier date as may be required by
applicable law); (ii) any earned but unpaid Annual Performance Bonus under
Section 3.2 for the fiscal year immediately preceding the fiscal year in which
the Termination Date occurs (to be paid at the same time annual performance
bonuses are generally paid to other senior executives of the Employer, but in
any event no later than December 31st of the fiscal year immediately following
the fiscal year to which such Annual Performance Bonus relates); and (iii) such
employee benefits, if any, to which Executive (or, if applicable, Executive’s
designated beneficiary) may be entitled under the employee benefit plans or
programs of the Employer (to be paid in accordance with the terms of the
applicable plans or programs) (the amounts described in clauses (i), (ii) and
(iii) of this Section 6.2(a) are collectively referred to herein as the “Accrued
Benefits”).
(b)    If Executive’s employment is terminated by reason of Executive’s death or
Disability under Section 6.1(a), in addition to the Accrued Benefits, the
Employer will provide Executive (or, if applicable, Executive’s designated
beneficiary) with the following additional payments:
(i)    an amount equal to the Salary that Executive would have received from the
Termination Date through the end of the month in which such Termination Date
occurs, payable within 30 days following the Termination Date; and
(ii)    a lump sum amount equal to a prorated portion of the Annual Performance
Bonus that Executive would otherwise have been entitled to receive with respect
to the fiscal year in which the Termination Date occurs based on the level of
the Employer’s and the Executive’s achievement of the specified performance
criteria for such fiscal year, to be paid at the same time as annual performance
bonuses are generally paid to other senior executives of the Employer, but in
any event no later than December 31st of the fiscal year immediately following
the fiscal year to which such Annual Performance Bonus relates.
(c)    If, prior to December 31, 2021, the Employer terminates the Executive’s
employment without Cause under Section 6.1(c), or the Executive terminates his
employment with Good Reason under Section 6.1(d), in addition to the Accrued
Benefits, and subject to the Executive’s compliance with Section 6.3 hereof, the
Employer will provide Executive with the following additional payments:
(i)    if the Termination Date occurs before December 31, 2020, (x) continuation
of Executive’s Salary until December 31, 2021, and (y) a lump sum amount equal
to (A) the Target Annual Performance Bonus of $1.4 million for each of fiscal
year 2020 and 2021, respectively, in lieu of (and not in addition to) an actual
Annual Performance Bonus with respect to either such fiscal year, and (B) $1.5
million in lieu of (and not in addition to) the Target fiscal year 2021 equity
award; and
(ii)    if the Termination Date occurs on or after December 31, 2020, and before
December 31, 2021, (x) continuation of Executive’s Salary for a period of twelve
(12) months after the Termination Date and (y) a lump sum amount equal to (A)
the Target Annual Performance Bonus of $1.4 million for fiscal year 2021, in
lieu of (and not in addition to) an actual Annual Performance Bonus with respect
to such fiscal year and (B) to the extent the Target fiscal year 2021 equity
grant was not made prior to the Termination Date, $1.5 million in lieu of (and
not in addition to) the Target fiscal year 2021 equity award.


Subject to Section 6.3, (x) Salary continuation payments otherwise payable under
this Section 6.2(c) shall be paid in accordance with the Employer’s normal
payroll practices and shall commence on the 60th day following the Termination
Date (the “Release Date”) (provided that the first installment of such salary
continuation payments shall include any such amounts that would otherwise have
been paid during such 60-day period but for the 60-day release consideration
period) and (y) any lump sum payments otherwise payable under this Section
6.2(c) shall be paid on the Release Date. Payments under this Section 6.2(c) are
further conditioned on Executive’s continuing compliance with Sections 7, 8 and
9 of this Agreement. Notwithstanding anything to the contrary herein whether
express or implied, it is agreed and understood that a termination of
Executive’s employment by reason of a lapse of the term of this Agreement on
December 31, 2021, or a termination of Executive’s employment for any reason on
or after December 31, 2021, shall not entitle Executive to the additional
payments described in this Section 6.2(c).
6.3    Release. Executive’s entitlement to the payments and benefits described
in Section 6.2(c) hereof is expressly conditioned on Executive executing
(without revoking) and returning to the Employer a waiver and release in
substantially the form attached hereto as Exhibit A (the “Release Agreement”)
prior to the Release Date. If, prior to the Release Date, Executive fails to
execute and deliver the Release, or revokes the Release, Executive agrees that
he shall not be entitled to the above-referenced payments and benefits described
in Section 6.2(c). For purposes of this Agreement, the Release shall be
considered to have been executed by Executive if it is signed by his legal
representative in the case of his legal incompetence or on behalf of Executive’s
estate in the case of his death.
7.Confidential Information and Records.
7.1    Confidential Information Defined. Executive has or may have access to or
knowledge of trade secrets and other information about the Employer which is
confidential or proprietary to the Employer, including but not limited to (1)
information about the Employer, Patrick’s Business, its employees and its
products and services; (2) techniques, technical know-how, methods, and
formulations; (3) hardware, software and computer programs, and technology used
by the Employer; (4) the customer/client database and other information about
the Employer’s customers/clients, such as contacts, criteria, requirements,
specifications, policies, or other similar information; (5) relationships with
other service providers, partners, and contractors; (6) vendor and supplier
information; (7) marketing plans and concepts; (8) fee, rate, and price
information; (9) sales, costs, profits, profit margins, salaries, and other
financial information pertaining to the Employer or Patrick’s Business; (10)
information pertaining to the Employer’s customers, including but not limited
to, personal information such as names, addresses, e-mail addresses, financial
information, and any information concerning personal matters or preferences of
same; and (11) and other business aspects of the Employer which are not
generally known to the public (collectively, the “Confidential Information”).
7.2    Use and Disclosure of Confidential Information. Executive acknowledges
that the disclosure of any Confidential Information to an unauthorized third
party would be extremely detrimental and prejudicial to the Employer. Therefore,
Executive shall keep confidential and shall not use or disclose any Confidential
Information to anyone except the Employer or the Employer’s authorized
representatives. Executive shall use such Confidential Information only in the
course of Executive’s duties as an employee or as a director of the Employer and
for no other purpose. Executive shall follow all Employer policies and
procedures to protect all Confidential Information and shall take any additional
precautions necessary under the circumstances to preserve and protect the use or
disclosure of any Confidential Information at all times.
7.3    Duty Not to Use or Disclose After Termination. Executive’s
confidentiality obligations shall continue as long as the Confidential
Information and/or records remain confidential and shall survive both the
termination of this Agreement and the termination of Executive’s employment with
the Employer or membership on its Board.
7.4    Public Information. From time to time, the Employer may, for its own
benefit, choose to place certain Confidential Information or records of the
Employer in the public domain. The fact that such Confidential Information may
be made available to the public in a limited form and under limited
circumstances does not change the confidential and proprietary nature of such
information, and does not release Executive from his duties with respect to such
Confidential Information as set forth in this Agreement.
8.Ownership of Documents and Return of Material Upon Termination
8.1    Ownership of Records and Copies. Any and all documents, records and
copies of records, including but not limited to hard copies or copies stored on
a computer or disk, e-mail, databases, etc., pertaining to intellectual property
or Confidential Information (collectively “Patrick Documents”) that are made or
received by Executive at any time in the course of his employment shall be
deemed the property of the Employer. Executive shall use Patrick Documents and
information contained in them only in the course of Executive’s employment for
the Employer, or while serving on the Board, and for no other purpose. Executive
shall not disclose any Patrick Documents or copies of Patrick Documents to
anyone except to authorized representatives of the Employer.
8.2    Return Upon Termination. Upon the termination of Executive’s employment
for any reason, or, if later, the termination of Executive’s service on the
Board, Executive shall immediately deliver to the Employer all of the Patrick’s
Documents and all other property of the Employer in Executive’s possession or
under Executive’s custody or control.
9.Restrictive Covenants.
9.1    Non-Competition.
(a)    During the Restricted Period, Executive agrees that he shall not,
directly or indirectly, render services to, become employed by, associated with,
participate or engage in, or otherwise become connected with (other than solely
as a less than five percent (5%) investor through purchases of securities in a
publicly traded company) any person, partnership, corporation, or other entity
engaged in a business competitive to that of Patrick’s Business in any state
where the Employer has Customers, and further agrees not to solicit any Customer
of the Employer on behalf of any business competitive to Patrick’s Business.
(b)    It is agreed by the parties that the time, territory, product and
business activities limitations, and definitions contained herein are reasonable
in all respects. In the event Executive shall violate his covenants set forth in
Sections 7, 8 or 9 hereof, the Employer shall be relieved from the payment of
any further benefits which would otherwise be payable to the Executive under the
terms hereof.
9.2    Non-Solicitation. During the Restricted Period, Executive shall not
contact or solicit either for Executive or for others, any of Patrick’s
Customers or Clients, or any prospective customers or clients with whom
Executive has had contact or solicited at any time in the twenty-four (24) month
period of time preceding the termination of Executive’s employment, to (1)
divert or influence or attempt to divert or influence any business of the
Employer to a Competitor of the Employer; (2) market, distribute, sell, or
provide products or services in competition with the Employer; or (3) otherwise
interfere in any fashion with the Employer’s business or operations then being
conducted by the Employer.
9.3    No Hire. During the Restricted Period, Executive shall not hire, employ,
or attempt to hire or employ any person who is an employee of the Employer, or
who was within the preceding twelve (12) month period an employee of the
Employer, or in any way (1) cause or assist or attempt to cause or assist any
employee to leave the Employer; or (2) directly or indirectly seek to solicit,
induce, bring about, influence, promote, facilitate, or encourage any current
employee of the Employer to leave the Employer to join a Competitor, vendor,
supplier, Customer or Client, or otherwise. The restrictions in this Section 9.3
shall be limited, however, to employees of the Employer who (a) have access to,
or possess, Confidential Information, trade secrets, or other knowledge
regarding the Employer that could give a Competitor an unfair advantage; (b)
within the preceding two years, have serviced or established goodwill with the
Employer’s Customers or Clients or acquired non-public information about those
Customers or Clients; or (c) were someone Executive had worked with or
supervised within the preceding two years.
9.4    Non-Disparagement. Executive shall not make any negative or disparaging
remarks about the Employer to any Competitor, vendor, supplier, Customer,
Customer’s employees, prospective Customer or other employee of the Employer, or
to the media or to any other person. Nothing in this Section 9.4 shall be
construed to prohibit Executive from initiating or maintaining a charge of
discrimination with the Equal Employment Opportunity Commission, the Indiana
Civil Rights Commission or other fair employment practice government agency, or
from otherwise fully cooperating with and/or participating in any investigation
by the Equal Employment Opportunity Commission or any other government agency,
or from making a truthful statement about any unlawful practice.
9.5    Scope of Covenants; Separate and Independent Covenants. It is the desire
and intent of the parties that the foregoing provisions of this Section 9 shall
be enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
particular provision of this Section 9 shall be adjudicated to be invalid or
unenforceable, the Parties agree that such provision shall be amended to limit
enforcement to the extent required by law and/or public policy and the provision
shall be enforced as amended, such amendment to apply only with respect to the
operation of such provision of this Section 9 in the particular jurisdiction in
which such adjudication is made.
9.6    Investment Opportunities. During the Restricted Period, Executive shall
not participate or invest, directly or indirectly, in any transaction, business
or assets that the Employer is considering or has considered participating or
investing in without the prior written consent of the Board. Executive shall
have a duty to communicate or offer any such opportunity to the Employer.
9.7     Prohibited Interests by Executive. The prohibitions in this Section 9
shall apply to any employment with, involvement or engagement in, or control of,
another business or entity, whether as an employee, owner, manager, director,
officer, agent, sole proprietor, joint venturer, partner, member, shareholder,
independent contractor, or other capacity.
9.8    References to Employer. Unless the context requires otherwise, references
to the Employer in Sections 7, 8 and 9 hereof shall include references to
Employer’s subsidiaries and Affiliates.
10.Remedies. Upon any breach of this Agreement by Executive, the Employer shall
be entitled to each of the following remedies which shall be deemed cumulative:
(a)    Covenants of Sections 7, 8 and 9 are Essential and Independent. The
covenants by the Executive in Sections 7, 8 and 9 hereof are essential elements
of this Agreement, and without the Executive’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement, or offered
the Executive the Salary and Benefits and other consideration provided
hereunder. The Executive’s covenants in Sections 7, 8 and 9 are independent
covenants and the existence of any claim by the Executive against the Employer
under this Agreement or otherwise, or against any affiliate of Employer, will
not excuse the Executive’s breach of any covenant in Section 7, 8 or 9. If the
Executive’s employment hereunder is terminated, this Agreement will continue in
full force and effect as is necessary or appropriate to enforce the covenants
and agreements of the Executive in Sections 7, 8 and 9.
(b)    Injunctive Relief. The parties agree that any violation by Executive of
any of the provisions of this Agreement, including but not limited to Sections
7, 8 and 9 hereof, will cause the Employer to suffer irreparable harm for which
the Employer will not have an adequate remedy at law. Therefore, if Executive
threatens to violate or violates any such provision of this Agreement, the
Employer shall be entitled to injunctive relief, including, but not limited to,
a temporary restraining order and/or a preliminary or permanent injunction to
restrain or enjoin any violation or threatened violation of this Agreement. The
Employer shall be entitled to immediate injunctive relief without notice and
without the posting of any bond. The Employer’s right to injunctive relief shall
be in addition to, and not in lieu of, any other remedy that may be sought by
the Employer.
(c)    Damages. To the extent calculable, the Employer shall be entitled to
recover from Executive, monetary damages, including lost profits. For purposes
of determining such damages, the parties agree that any gross profits earned by
Executive as a direct or indirect result of any activity of Executive in
violation of this Agreement shall be deemed “lost profits” of the Employer.
(d)    Prejudgment Interest. The Employer shall be entitled to recover
prejudgment interest on all amounts recovered in the amount of ten (10%) percent
per annum.
(e)    Other Legal or Equitable Remedies. The Employer shall be entitled to
pursue any other legal or equitable remedies that may be available to the
Employer.
(f)    Claims by Executive. Any claim or cause of action by Executive against
the Employer shall not constitute a defense to the enforcement of the
restrictions and covenants set forth in this Agreement and shall not be used to
prohibit injunctive relief.
11.Statutory and Common Law Duties. The duties Executive owes to the Employer
under this Agreement shall be deemed to include federal, statutory, and the
common law obligations of the Executive, and does not in any way supersede or
limit any of the obligations or duties Executive otherwise owes to the Employer.
This Agreement is intended, among other things, to supplement the provisions of
the Indiana Trade Secrets Act, as enacted and amended from time to time.
12.General Provisions.
12.1    Representations and Warranties. The Employer and Executive each
represents and warrants to the other that the execution and delivery by it or
him of this Agreement do not, and the performance of its or his obligations
hereunder will not, with or without the giving of notice or the passage of time,
or both: (a) violate any judgment, writ, injunction, or order of any court,
arbitrator, or governmental agency applicable to it or him, as the case may be;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which it or he,
as the case may be, is a party or by which it or he, as the case may be, is or
may be bound.
12.2    Obligations Contingent on Performance. The obligations of the Employer
hereunder, including its obligation to pay the compensation provided for herein,
are contingent upon the Executive’s performance of the Executive’s obligations
hereunder.
12.3    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
12.4    Binding Effect; Delegation of Executive’s Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, assigns, heirs, and legal
representatives, including any Affiliate to which Employer may assign this
Agreement or any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred, but the
Employer’s obligations will remain in full force and effect, notwithstanding
such assignment. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated or assigned.
12.5    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand to the address(es) below, or (b) one business day
after deposit with a nationally recognized overnight delivery service (receipt
and next day delivery requested), in each case to the appropriate addresses set
forth below (or to such other addresses as a party may designate by notice to
the other parties):
If to Employer:    Patrick Industries, Inc.
107 W. Franklin Street
Elkhart, IN 46516
Attn: Andy Nemeth


With a Copy To:
Heidi Steele
McDermott Will & Emery LLP
444 West Lake
Suite 4000
Chicago, IL 60606-0029


If to Executive:    Todd M. Cleveland
71930 County Road 9
Nappanee, IN 46550


12.6    Entire Agreement; Amendments. This Agreement, as it may be amended from
time to time, contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, including but not
limited to the Employment Agreement between Executive and the Employer dated as
of April 10, 2007, (as the same may have been amended from time to time) and
other agreements or understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.
12.7    Governing Law; Venue and Jurisdiction. If a proceeding or claim relating
or pertaining to this Agreement is initiated by either party hereto, such
proceeding or claim shall be filed in any state court in Elkhart, Indiana or any
federal court located in South Bend, Indiana, and this Agreement and such
proceeding or claim shall be governed by and construed under Indiana law,
without regard to conflict of laws principles, and each party hereto agrees to
the jurisdiction of any such court and waives any right he, she or it may have
to object to such jurisdiction.
12.8    Section Headings: Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.
12.9    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
12.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
12.11    Withholding Taxes. The Employer may withhold from any amounts payable
under this Agreement such federal, state, local, or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation. In
addition, the Employer may report the value of any benefits provided under this
Agreement to the applicable tax authorities as required by any applicable law or
regulation.
12.12    Section 409A.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.
(b)    For purposes of Section 409A of the Code, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. In no event may
the Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered nonqualified deferred
compensation.
(c)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.
(d)    Notwithstanding any other provision of this Agreement to the contrary, if
the Executive is considered a “specified employee” for purposes of Section 409A
of the Code (as determined in accordance with the methodology established by the
Employer as in effect on the Termination Date), any payment that constitutes
nonqualified deferred compensation within the meaning of Section 409A of the
Code that is otherwise due to the Executive under this Agreement during the
six-month period following his separation from service (as determined in
accordance with Section 409A of the Code) on account of his separation from
service shall be accumulated and paid to the Executive on the first business day
of the seventh month following his separation from service (the “Delayed Payment
Date”). The Executive shall be entitled to interest on any delayed cash payments
from the date of termination to the Delayed Payment Date at a rate equal to the
applicable federal short-term rate in effect under Section 1274(d) of the Code
for the month in which the Executive’s separation from service occurs. If the
Executive dies during the period between the termination date and the Delayed
Payment Date, the amounts and entitlements delayed on account of Section 409A of
the Code shall be paid to the personal representative of his estate on the first
to occur of the Delayed Payment Date or 30 days after the date of the
Executive’s death.
(e)    All references in this Agreement to Executive’s termination of employment
shall mean Executive’s separation from service within the meaning of Section
409A of the Code and Treasury Regulation §1.409A-1(h). Payments provided herein
are intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4). Each payment and benefit hereunder shall constitute
a “separately identified” amount within the meaning of Treasury regulation
§1.409A-2(b)(2).
(f)    Any payment that is deferred compensation subject to Section 409A of the
Code which is conditioned upon Executive’s execution of a release and which is
to be paid during a designated period that begins in one taxable year and ends
in a second taxable year shall be paid in the second taxable year.
(g)    In the event the terms of this Agreement would subject Executive to taxes
or penalties under Section 409A of the Code (“409A Penalties”), the Employer and
Executive shall cooperate diligently to amend the terms of the Agreement to
avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Employer be responsible for any 409A Penalties that arise in
connection with any amounts payable under this Agreement.
[Signature page follows]


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.
PATRICK INDUSTRIES, INC.




By: /s/ Andy Nemeth____________
Name: Andy Nemeth
Its:    Chief Executive Officer
                            




EXECUTIVE


/s/ Todd M. Cleveland___________
Todd M. Cleveland



